Citation Nr: 1742546	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance of another person.

3.  Entitlement to helpless child benefits on behalf of the Veteran's son J. I., on the basis of permanent incapacity for self-support before he attained the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1960 to January 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and November 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The issues on appeal were previously remanded in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board remanded the issues on appeal in order for the AOJ to schedule the Veteran for a Travel Board hearing in connection with his appeals.  

In March 2017, the Veteran was notified that he had been scheduled for a hearing on May 8, 2017 at the St. Petersburg, Florida RO.  In an April 2017 statement, the Veteran notified the RO that he was unable to attend the hearing due to his health conditions.  He indicated that he was unable to travel long distances due to his severe arthritis, neuropathy, and diabetes.  The Veteran asked that the hearing be rescheduled to a location near or in Pensacola, Florida.  

The Veteran was rescheduled for a hearing on August 10, 2017; however, the location remained at the St. Petersburg RO.  In August 2017, the Veteran contacted the RO and indicated that he was unable to attend the hearing due to his caretaking duties for his disabled son.  He specifically requested a rescheduling of the hearing at that time.  
In a subsequent August 2017 letter, the Veteran indicated that he had made two requests that his hearing be scheduled at a location closer than the St. Petersburg RO.  He also indicated that, given that this was his third request, he was withdrawing from the hearing due to his health conditions and having to care for his disabled son.  However, at the conclusion of his correspondence, the Veteran stated that he was again pleading that these issues were taken into consideration and that the matter could be resolved in a more convenient manner.  The Board finds that this statement does not represent a clear withdrawal of his desire to have a hearing.

In September 2017, the Veteran's representative indicated that the case was "NOT ready" for review until the appellant had been afforded the requesting hearing.  

The Board notes that the RO attempted to reschedule the Veteran for a hearing on September 19, 2017 at the St. Petersburg RO; however, the electronic Veterans Appeals Control and Locator System (VACOLS) shows that the hearing was postponed due to Hurricane Irma.  

The Board finds that the Veteran has persistently sought to attend a Board hearing despite his health issues and caretaking duties for his disabled son.  Moreover, the Veteran resides in Pensacola, Florida, which is approximately an 8 hour drive to the St. Petersburg RO.  Although it is unlikely that VA would be able to schedule a hearing in Pensacola, there are other VA regional offices that are significantly closer to the Veteran's residence than the St. Petersburg RO.  For example, the Montgomery, Alabama RO is approximately 3 hours away by car.  The Jackson, Mississippi RO is approximately 4.5 hours away by car.  

For these reasons, the Board finds that the Veteran should be contacted to clarify which RO would be more convenient given his health and caretaking issues.  Thereafter, the Veteran should be scheduled for a hearing at the chosen RO location. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran to clarify which RO he prefers to schedule a Board hearing regarding his appeal.  NOTE:  The Montgomery, Alabama RO is approximately 3 hours away and the Jackson, Mississippi RO is approximately 4.5 hours away.  

2.  Then, schedule the Veteran for a Travel Board hearing (or video hearing if he should prefer) at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

